IN THE SUPREME COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                         §
                                           §    No. 140, 2016
      Plaintiff Below-                     §
      Appellant,                           §    Court Below: Superior Court
                                           §    of the State of Delaware
v.                                         §
                                           §
DIMAERE BRADY,                             §    ID No. 1509018082
                                           §
      Defendant Below-                     §
      Appellee.                            §

                            Submitted: October 13, 2016
                             Decided: December 5, 2016

Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                      ORDER

      On this 5th day of December 2016, upon consideration of the parties’ briefs and

the record of the case, it appears that:

      (1) The State appeals from a Superior Court order granting Dimaere Brady’s

motion to suppress evidence. It asserts one claim on appeal. It claims that the

Superior Court abused its discretion when it granted Brady’s motion to suppress.

      (2) On September 3, 2015, Detective Neil Evans of the Wilmington Police

Department and Probation Officer William Walker stopped Brady after the pair

observed him driving. The officers were familiar with Brady, who was on probation,

and knew that he did not have a valid driver’s license. Brady was driving a black
Chrysler 300 that was registered to his girlfriend, Tylen Bailey.           Instead of

cooperating with the officers, Brady became combative and had to be forcibly taken

into custody. The officers found thirty-nine bags of heroin and $903 cash on Brady’s

person. Brady told the officers that he was a heroin user, and while he did not sell the

drug, he did receive money to transport heroin for others.

      (3) Three weeks later, on September 24, 2015, Det. Evans and P.O. Walker

were again on patrol in Wilmington as part of the Operation Safe Streets program.

At approximately 10:50 p.m., the pair observed Brady walking south in the 700 block

of Adams Street. From their previous encounter with Brady, the officers were aware

that as a condition of his probation, Brady was not permitted to be outside of his

residence after 7:00 p.m.

      (4) When the officers approached Brady, he acknowledged that he was in

violation of his curfew and explained that he was only going to the store to pick-up

a few items for his grandmother. As the officers began to take Brady into custody for

the curfew violation, he again resisted, this time by straightening out his arms in an

effort to prevent the officers from handcuffing him. Other members of Operation

Safe Streets arrived to assist, and the officers were able to place Brady in custody.

Once Brady was in handcuffs, Det. Evans conducted a search of his person and found

$781 in cash, a house key, and a vehicle key.

                                           2
      (5) Det. Evans then gave the vehicle key to another Operation Safe Streets

officer and that officer, and others, began searching the area for the car that went with

the key. While other officers were looking for the car, Brady mentioned to Det. Evans

that he could help the police find people selling crack cocaine and heroin as well as

someone with an illicit firearm. The vehicle key was eventually linked to a maroon

2006 Hyundai Sonata which was located on the 800 block of Adams Street. Once the

vehicle was located, the officers checked the vehicle’s registration and discovered that

the Hyundai was registered to Brady’s girlfriend, Ms. Bailey. Given the similarity of

the circumstances between the September 3rd incident and the September 23rd incident,

the officers suspected that Brady had drugs accessible to him. P.O. Walker then called

his unit Supervisor, Carlo Pini, to request permission to conduct an administrative

search pursuant to 11 Del. C. § 4321(d). After discussing the items on the pre-search

checklist, which is required by Department of Correction Procedure 7.19,1 P.O. Walker

1

              “Generally, the following factors should be considered when deciding
              whether to search: [1] The Officer has knowledge or sufficient reason
              to believe [that] the offender possesses contraband; [2] The Officer
              has knowledge or sufficient reason to believe [that] the offender is in
              violation of probation or parole; [3] There is information from a
              reliable informant indicating [that] the offender possesses contraband
              or is violating the law; [4] The information from the informant is
              corroborated; [5] Approval for the search has been obtained from a
              Supervisor.”

Sierra v. State, 958 A.2d 825, 829 (Del. 2008) (quoting Delaware Department of Corrections Bureau
of Community Corrections Probation and Parole Procedure No. 7.19 (amended effective June 5,
2001)).

                                                3
received permission from Mr. Pini to conduct a search of the Hyundai and of Brady’s

residence.

         (6) Upon conducting a search of the Hyundai, officers found a .30 caliber rifle,

three magazines, and ammunition in a book bag which was on the front passenger seat.

Brady was subsequently charged with Carrying a Concealed Deadly Weapon,

Possession or Control of a Firearm by a Person Prohibited, and Possession or Control

of Ammunition by a Person Prohibited.

         (7) Before trial, Brady filed a motion to suppress the evidence seized from the

Hyundai, arguing that the officers did not have a reasonable suspicion that the car

contained any evidence of criminal activity. After an evidentiary hearing, the Superior

Court issued an order suppressing the evidence found in the Hyundai. The Court

reasoned that “[t]he only connection between Brady and [the Hyundai] was the fact

that Brady had a suspended license, had the car keys in his pocket, and had previously

been found in possession of heroin while driving another vehicle registered to Tylen

Bailey.”2

         (8) “This Court reviews a trial court’s [grant] of a motion to suppress after an

evidentiary hearing for abuse of discretion. The trial court’s formulation and




2
    State v. Brady, 2016 WL 749494, at *2 (Del. Super. Ct. Feb. 25, 2016).

                                                 4
application of legal concepts are reviewed de novo, but the trial court’s factual

findings will be upheld so long as they are not clearly erroneous.”3

       (9) In the case of a probationer, “[a] probation officer must have a reasonable

suspicion or reasonable grounds to justify an administrative search of a residence or

car.”4 “Reasonable suspicion has been defined as the officer’s ability to ‘point to

specific and articulable facts which, taken together with rational inferences from those

facts, reasonably warrant th[e] intrusion.’”5 “A determination of reasonable suspicion

must be evaluated in the context of the totality of the circumstances as viewed through

the eyes of a reasonable, trained police officer in the same or similar circumstances,

combining objective facts with such an officer’s subjective interpretation of those

facts.”6

       (10) After a careful review of the record on appeal, we think that the Superior

Court did not give adequate weight to the principle that reasonable suspicion should

be evaluated in the context of the totality of the circumstances as viewed through

through the eyes of a reasonable officer with the same knowledge and experience as

Det. Evans and P.O. Walker, combining objective facts with the officers’ subjective

interpretation of those facts. The officers acted on specific, articulable facts which
3
  Rivera v. State, 7 A.3d 961, 966 (Del. 2010).
4
  Murray v. State, 45 A.3d 670, 678 (Del. 2012).
5
  Coleman v. State, 562 A.2d 1171, 1174 (Del. 1989) (quoting Terry v. Ohio, 392 U.S. 1, 21 (1968).
6
  Jones v. State, 745 A.2d 856, 861 (Del. 1999).

                                               5
formed their suspicion that drugs were accessible to Brady in the Hyundai, which

justified the search of the Hyundai. On September 23, 2015, both Det. Evans and P.O.

Walker were familiar with Brady; the officers had arrested him three weeks prior, and

P.O. Walker had supervised Brady on probation several years earlier. They knew from

their previous encounter with Brady that he had told them that he sometimes

transported heroin for others. On that evening, Brady was out almost four hours past

his curfew. The officers testified that while Brady claimed he was going to the store

for his grandmother, his location did not corroborate his statement. Based on P.O.

Walker’s testimony, Brady was stopped beyond the store in relation to his residence.

Det. Evans testified that Brady also told the officers that he possessed information

related to crimes taking place in the area, and he offered to reveal the information to

the officers. Det. Evans testified that based on his training and experience, this type

of statement is often used as an attempt to distract the arresting officers and draw their

attention away from something possibly illegal.

      (11) In addition, the September 23rd encounter was very similar to the officers’

encounter with Brady just three weeks prior, where the officers discovered thirty-nine

bags of heroin, in several key ways. On both occasions, Brady possessed a large

amount of cash; $903 on September 3rd and $781 on September 23rd. While Brady was

not driving a car on the night of the September 23rd encounter with the officers, he did

                                            6
possess a vehicle key which gave him access to that vehicle, despite the fact that he

did not have a valid driver’s license. Both the vehicle that Brady was driving on

September 3rd and the vehicle linked to the key found on his person on September 23rd

were registered to Brady’s girlfriend.

      (12) We are satisfied that when the facts and circumstances of this case are

viewed through the eyes of a reasonable, trained officer, combining both the objective

facts and the officers’ subjective interpretation of those facts, the officers had a

reasonable suspicion that Brady had drugs available to him in the Hyundai Sonata.

The Superior Court erred in granting the motion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court

is REVERSED and the matter is referred to the Superior Court for further proceedings.

                                         BY THE COURT:

                                         /s/ James T. Vaughn, Jr.
                                                Justice




                                          7